Holmes, J.,
dissenting. The majority of this court again bashes the long-standing employment-at-will doctrine in its continuing desire to annihilate it. In arriving at its predetermined result here, the majority has not only overlooked the legislative history of the pertinent code section, R.C. 3113.213, but also has overridden such legislation and its history.
R.C. 3113.213(D) lists the following remedy when an employer terminates an employee solely because of a child support wage assignment:
“No employer may use an order to withhold personal earnings described in division (D)(1) of section 3113.21 of the Revised Code, as a basis for a discharge of, or for any disciplinary action against, an employee, or as a basis for a refusal to employ a person. The court may fine an employer who so discharges or takes disciplinary action against an employee, or refuses to employ a person, not more than five hundred dollars.”
It should be very obvious that nowhere on the face of this statute is there created a civil cause of action in favor of a terminated employee for its violation. But yet the majority here writes in that which had consciously been left out of this statute by the General Assembly.
A review of the legislative history of the statute supports the proposition that appellant may assert no cause of *236action against his former employer. The General Assembly enacted R.C. 3113.213 in response to the Child Support Enforcement Amendments of 1984, Pub. L. No. 98-378, 98 Stat. 1305. This federal legislation requires every state to provide for mandatory income withholding as a means of collecting child support.
In Section 666(b)(6)(D), Title 42, U.S. Code, the government mandates that:
“Provision must be made for the imposition of a fine against any employer who discharges from employment, refuses to employ, or takes disciplinary action against any absent parent subject to wage withholding required by this subsection because of the existence of such withholding and the obligations or additional obligations which it imposes upon the employer.”
To comply with this directive, the General Assembly in 1984 amended the child support withholding statute. The remedial provision formerly read as follows:
“* * * No employer may use an order to withhold personal earnings issued under division (B)(1)(a) or (2)(a)(i) of this section as a basis for a discharge of, or for any disciplinary action against, an employee, or as a basis for a refusal to employ a person. The court may fine an employer who so discharges or takes disciplinary action against an employee, or refuses to employ a person, not more than two hundred dollars, and may order the employer to make full restitution to the aggrieved employee, including reinstatement and back pay.” (Emphasis added.) (140 Ohio Laws, Part II, 4245.)
In 1986, the General Assembly again amended the statute to delete the language italicized above. (141 Ohio Laws, Part III, 4786.) The legislature enacted R.C. 3113.213, which provides only for imposition of a $500 fine. (141 Ohio Laws, Part III, 4796.)
In affirming dismissal of appellant’s complaint, the court of appeals succinctly stated the conclusion to be drawn by these Acts of the General Assembly:
“The preceding discussion of the legislative history behind R.C. 3113.213 reveals that the General Assembly, by clear implication, did not intend to create a civil action for damages for violation of the statute. Although the General Assembly originally provided the remedy of reinstatement and back pay, the legislative history demonstrates the General Assembly, by its 1986 amendment, intended to limit the remedy available under the statute to only a $500 fine. Nowhere in the legislative history is there any indication the General Assembly intended to create a civil remedy of compensatory and punitive damages for violation of the statute.”
In determining if a cause of action is available when the statute in question is silent on the matter, a court must inquire whether the General Assembly, by “clear implication,” intended to create a cause of action for damages as a remedy for violation of the statute. Fawcett v. G. C. Murphy & Co. (1976), 46 Ohio St. 2d 245, 249, 75 O.O. 2d 291, 293, 348 N.E. 2d 144, 147. Given the legislative history of R.C. 3113.213, appellant clearly has no cause of action against appellee.
Although Fawcett clearly and unequivocally pronounced the standards for this court’s review of statutes in order to determine legislative intent in regard to a cause of action for damages being stated, this majority now bends the meaning of Fawcett to meet its own desires.
Both the court of common pleas and the Twelfth District Court of Ap*237peals correctly construed R.C. 3113.213 as not authorizing a civil remedy in damages for an employee who is terminated solely because of a child-support-withholding order. The legislative history of R.C. 3113.213(D), as evidenced by its predecessor R.C. 3113.21(J), clearly indicates that the statute allowed a remedy for reinstatement and back pay until 1986 when the predecessor statute was amended to delete this remedy and make a $500 fine of the employer the sole remedy. The General Assembly has clearly expressed its intent that no cause of action for compensatory and punitive damages is available to an employee for violation of the statute. Furthermore, both of the lower courts correctly found that no cause of action exists in Ohio for the tort of wrongful discharge in the absence of specific statutory authority. Ohio follows the doctrine of at-will employment which allows termination for any cause not contrary to law. Appellee’s motion to dismiss for failure to state a claim was proper as to a cause of action for the tort of wrongful discharge. The decision of the court of appeals should be affirmed.